Exhibit 10.3

 

Notice of Award of Restricted Stock and

Staples, Inc.

 

Restricted Stock Award Agreement

Employer ID: 04-2896127

 

 

500 Staples Drive

 

 

Framingham, MA 01702

 

 

 

 

«FirstName» «LastName»

ACCOUNT ID:

«AccountID»

«Address1»

 

 

«Address2»

 

 

«City», «State» «Zip»

 

 

«Country»

 

 

 

In consideration of services rendered to Staples, Inc., you have been awarded
restricted shares of Staples, Inc. Common Stock under Staples, Inc.’s Amended
and Restated 2004 Stock Incentive Plan as follows:

 

Restricted Stock Award No.:

«GrantNumber»

 

Stock Plan:

2004RS

 

Date of Award:

 

 

Total Number of Shares:

«SharesGranted»

 

Fair Market Value per Share:

«FairValue»

 

Total Value of Shares Granted:

 

 

Vesting Date:

 

 

 

By your acceptance of this Restricted Stock Award, you acknowledge that this
award is granted under and governed by the terms and conditions of
Staples, Inc.’s Amended and Restated 2004 Stock Incentive Plan (as further
amended or restated from time to time) and by the terms and conditions of
Staples, Inc.’s Restricted Stock Award Agreement which is attached hereto.

 

 

 

Staples, Inc.

 

 

 

 

 

Ronald L. Sargent

 

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

STAPLES, INC.

RESTRICTED STOCK AWARD AGREEMENT
(DIRECTORS)

 

1.  Award.  In consideration of services rendered, Staples, Inc., a Delaware
corporation (“Staples”), hereby awards to the Director named in the Notice of
Award (the “Notice”), pursuant to Staples’ Amended and Restated 2004 Stock
Incentive Plan (the “Plan”), the Total Number of Shares of Common Stock of
Staples stated in the Notice of Award (the “Shares”) subject to the terms and
conditions of this Restricted Stock Award Agreement and the Plan. Except where
the context otherwise requires, the term “Staples” shall include any parent and
all present and future subsidiaries of Staples as defined in Sections 424(e) and
424(f) of the Internal Revenue Code of 1986, as amended or replaced from time to
time (the “Code”).

 

2. Transferability of Shares.  Until the Vesting Date described below, the
Shares may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of (whether by operation of law or otherwise) nor shall
Shares be subject to execution, attachment or similar process, except that the
Shares may be transferred by will or the laws of descent and distribution or,
upon notice to Staples, for estate planning purposes to entities that are
beneficially owned entirely by family members.  All transferees of the Shares
must agree to be governed by all of the terms and conditions of this Agreement. 
Upon any sale, transfer, assignment, pledge, hypothecation or other disposition,
or any attempt to sell, assign, transfer, pledge, hypothecate or otherwise
dispose, of the Shares contrary to the provisions hereof, or upon the levy of
any execution, attachment or similar process upon the Shares or such rights, the
Shares shall, at the election of Staples, be deemed repurchased by Staples at a
repurchase price of zero and all rights with respect to the Shares shall be
forfeited to Staples.  In addition, Staples may seek any other legal or
equitable remedies available to it, including rights of specific performance.  
Staples may refuse to recognize as a shareholder of Staples any purported
transferee of or holder of any rights with respect to the Shares and may retain
and/or recover all dividends, dividend equivalents and other distributions
payable or paid with respect to such Shares.

 

3.  Vesting of Shares.  Except as otherwise provided in this Agreement, the
transfer restrictions on the Shares shall lapse, and the Shares shall be
considered to “vest”, on the Vesting Date set forth in the Notice.

 

4.  Vesting Date.

 

(a)  Continuous Relationship with Staples Required.  For purposes of this
Agreement, an “Eligible Director” is an individual that is, and has has been at
all times since the Date of Award, a director of Staples.  If the Director is an
Eligible Director on the Vesting Date, the Shares shall no longer be subject to
repurchase/forfeiture as provided in this Section 4.

 

(b)   Termination of Relationship with Staples.  If the Director ceases to be an
Eligible Director for any reason before the Vesting Date, then, except as
provided in paragraph (c) below, the Shares shall be deemed repurchased by
Staples at a repurchase price of zero and ownership of all right, title and
interest in and to the Shares shall be forfeited and revert to Staples on the
date such Director ceases to be an Eligible Director.  If the Director is on an
approved leave of absence, then the Shares shall not be forfeited, as a result
of such leave of absence, unless and until the Director’s position as a director
is ultimately terminated.

 

(c)  Vesting Upon Death or Disability or Retirement.  If the Director (i) dies;
(ii) becomes disabled (within the meaning of Section 22(e)(3) of the Code); or
(iii) terminates his or her position as a director of Staples upon or after
reaching age 72, in each case prior to the Vesting Date,  while he or she is an
Eligible Director, then the Shares vest in full.  In addition and subject to
Section 11 of this Agreement, if the Director reaches age 72 before the Vesting
Date while he or she is an Eligible Director, a number of Shares that is
sufficient to satisfy the Eligible Director’s federal, state or local income and
employment tax obligations with respect to the Shares that are triggered by such
event shall no longer be subject to repurchase/forfeiture as provided in this
Section 4.

 

(d)  Repurchase/Forfeiture.  Upon repurchase/forfeiture of the Shares for any
reason hereunder, the Director shall cease to have any rights or privileges as a
stockholder of Staples with respect to the Shares repurchased/forfeited and such
Shares shall again be available for subsequent grants or awards under the Plan.

 

--------------------------------------------------------------------------------


 

5.  Delivery of Shares.  Staples shall, upon the Date of Award, effect issuance
of the Shares by registering the Shares in book entry form with Staples’
transfer agent in the name of the Director.   No certificate(s) representing all
or a part of the Shares shall be issued until vesting.

 

6.  No Rights to Continue as a Director.  Nothing contained in the Plan or this
Agreement shall be construed or deemed by any person under any circumstances to
bind Staples to continue the relationship of the Director with Staples for the
period before or after the Vesting Date.

 

7.  Rights as a Shareholder.  Except as otherwise provided herein, the Director
(a) shall have the right to vote the Shares and act in respect of the Shares at
any shareholder meeting, but (b) shall not have any rights to receive cash
dividends with respect to the Shares until vesting.

 

8.  Adjustment Provisions.

 

(a)  General.   In the event of any recapitalization, reclassification of
shares, combination of shares, stock dividend, stock split, reverse stock split,
spin-off or other similar change in capitalization or event or any distribution
to holders of Common Stock other than an ordinary cash dividend, the Director
shall, with respect to the Shares, be entitled to the rights and benefits, and
be subject to the limitations, set forth in Section 9 of the Plan.

 

(b)  Board Authority to Make Adjustments.  Any adjustments under this Section 8
will be made by the Board of Directors, whose determination as to what
adjustments, if any, will be made and the extent thereof will be final, binding
and conclusive.  No fractional shares will be issued with respect to Shares on
account of any such adjustments.

 

9.  Mergers, Consolidations, Distributions, Liquidations, Etc.  In the event of
a merger or consolidation or any share exchange transaction in which outstanding
shares of Common Stock are exchanged for securities, cash or other property of
any other corporation or business entity, or in the event of a liquidation of
Staples, the Director shall, with respect to this Agreement, be entitled to the
rights and benefits, and be subject to the limitations, set forth in Section 9
of the Plan.

 

10.  Vesting Following a Change in Control.

 

(a)  Definitions.  For purposes of this Agreement, the following terms shall
have the following meanings:

 

(i)  A “Change in Control” shall be deemed to have occurred if (A) any “person”,
as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934 (the “Exchange Act”) (other than Staples, any trustee or other fiduciary
holding securities under an employee benefit plan of Staples, or any corporation
owned directly or indirectly by the stockholders of Staples in substantially the
same proportion as their ownership of stock of Staples), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Staples representing 30% or more of the combined
voting power of Staples’ then outstanding securities (other than pursuant to a
merger  or consolidation described in clause (1) or (2) of subsection
(C) below); (B) individuals who, as of the date hereof, constitute the Board of
Directors of Staples (as of the date hereof, the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board of Directors, provided
that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by Staples’ stockholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
(other than an election or nomination of an individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating to the election of the directors of Staples, as such terms are used in
Regulation 14A under the Exchange Act) shall be, for purposes of this Agreement,
considered as though such person were a member of the Incumbent Board; (C) the
stockholders of Staples approve a merger or consolidation of Staples with any
other corporation, and such merger or consolidation is consummated, other than
(1) a merger or consolidation which would result in the voting securities of
Staples outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 75% of the combined voting power of the voting
securities of Staples or such surviving entity outstanding immediately after
such merger or consolidation, or (2) a merger or consolidation effected to
implement a recapitalization of Staples (or similar transaction) in which no
“person” (as defined above) acquires more than 30% of the combined voting power
of Staples’ then outstanding securities; or (D) the stockholders of

 

--------------------------------------------------------------------------------


 

Staples approve an agreement for the sale or disposition by Staples of all or
substantially all of Staples’ assets, and such sale or disposition is
consummated.

 

(ii) “Surviving Corporation” shall mean (x) in the case of a Change in Control
pursuant to clause (A) or clause (B) of Section 10(a)(i), Staples; (y) in the
case of a Change in Control pursuant to clause (C) of Section 10(a)(i), the
surviving or resulting corporation in such merger or consolidation; and (z) in
the case of a Change in Control pursuant to Clause (D) of Section 10(a)(i), the
entity acquiring the majority of the assets being sold or disposed of by
Staples.

 

(b)  Effect of Change of Control. Notwithstanding the provisions of Sections 3
and 4, if a Change in Control of Staples occurs, the Shares shall no longer be
subject to repurchase/forfeiture as provided in Section 4.

 

11.  Withholding Taxes.  Notwithstanding anything to the contrary in this
Agreement, any provisions providing that the Shares shall no longer be subject
to repurchase/forfeiture shall be subject to the Director’s satisfaction of all
applicable federal, state and local income tax withholding requirements.

 

12.  Miscellaneous.

 

(a)  Except as provided herein, this Agreement may not be amended or otherwise
modified unless evidenced in writing and signed by Staples and the Director
unless the Board of Directors determines that the amendment or modification,
taking into account any related action, would not  materially and adversely
affect the Director.

 

(b)  All notices under this Agreement shall be mailed or delivered by hand to
Staples at its main office, Attn: Secretary, and to the Director to his/her last
known address on the records of Staples or at such other address as may be
designated in writing by either of the parties to one another.

 

(c)  This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.

 

--------------------------------------------------------------------------------